UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5095



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERON ESAU OVERTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-02-123)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eron Esau Overton, Appellant Pro Se; Christopher Joseph Moran,
Columbia, South Carolina, for Appellant. James Strom Thurmond,
Jr., United States Attorney, Columbia, South Carolina; Miller
Williams Shealy, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eron Esau Overton, a federal inmate, seeks to appeal his

conviction and sentence. We conclude Overton’s notice of appeal is

untimely.     A notice of appeal in a criminal case must be filed

within ten days of the entry of the judgment being appealed.   Fed.

R. App. P. 4(b)(1).       The district court, upon a finding of

excusable neglect or good cause, may extend the time period for

filing a notice of appeal an additional thirty days.   Fed. R. App.

P. 4(b)(4). The appeal periods established by Rule 4 are mandatory

and jurisdictional. Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978); United States v. Raynor, 939 F.2d 191, 197 (4th Cir.

1991).    Overton’s criminal judgment was entered on September 4,

2003.    He did not file a notice of appeal until November 29, 2004,

over a year later.     Thus, Overton’s notice of appeal is clearly

untimely.     Accordingly, we dismiss Overton’s appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -